DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/02/2022.  As directed by the amendment: claims 1, 12 and 28 have been amended, no additional claims have been cancelled and no new claims have been added. Thus, claims 1, 4-7, 10, 12, 15, 21-24 and 27-30 are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microstructured surface comprising a plurality of first and second microstructure features, wherein the plurality of second microstructure features are smaller than, and disposed hierarchically on, the plurality of first microstructure features, wherein the plurality of first microstructure features includes first and second portions, the first portion having at least three adjacent features progressively increasing in height and the second portion having at least three adjacent features progressively decreasing in height, the combination of the first portion and the second portion creating a pyramidal microstructure (claims 1 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 12, 15, 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US PG Pub. 2011/0021965), hereinafter Karp.
Regarding claims 1, 12, 21 and 27, Karp discloses a microstructured surface, illustrated in Figure 4, comprising a substrate (22) having a surface, the surface including a microstructure pattern comprising a plurality of first set of microstructure features (24) and a plurality of second set of microstructure features (24a), the plurality of second set of microstructure features (24a) being smaller than the first set of microstructure features (24) and disposed hierarchically on the plurality of first set of microstructure features (24), the plurality of first set of microstructure features (24) being disposed about the substrate and having a spacing between adjacent microstructure features from 100- 1000 microns and a height from 5-200 microns, wherein the microstructure pattern is configured to produce a Wenzel-Cassie wetting state, illustrated in Figure 4 ([0019], Lines 1-2; [0022], Lines 1-2; [0092], Lines 3-4 & [0102]); and though it is not specifically disclosed that the plurality of first set of microstructure features includes a first portion, having at least three adjacent features progressively increasing in height, and a second portion, having at least three adjacent features progressively decreasing in height, wherein the combination of the first and second portions create a pyramidal microstructure, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It is to be noted that Karp discloses the first set of microstructure features/protrusions (24) can have a variety of shapes/sizes and dimensions, in any combinations thereof, and/or be arranged in a variety of patterns in any combinations thereof, depending on the intended use of the device/application, such as desired degree of adhesiveness ([0095], Lines 1-2, Last 4 Lines; [0096], Last 4 Lines & [0098], Lines 13-16).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate size/dimensions and patterns for the plurality of first set of microstructure features includes a first portion, having at least three adjacent features progressively increasing in height, and a second portion, having at least three adjacent features progressively decreasing in height, wherein the combination of the first and second portions create a pyramidal microstructure, based on the intended use of the device/desired degree of adhesiveness, as taught by Karp.  Furthermore, it is to be noted that it has been held that a change in size/dimension is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).  Additionally, it is also to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to the specific parameter of the plurality of first set of microstructure features includes a first portion, having at least three adjacent features progressively increasing in height, and a second portion, having at least three adjacent features progressively decreasing in height, wherein the combination of the first and second portions create a pyramidal microstructure, as opposed to any other size/dimension/pattern or combination thereof.  In fact, the disclosure of the current application at hand sets forth multiple different shapes, sizes/dimensions, and/or patterns for the a microstructured surface, and it is clearly stated in the abstract, of the current application at hand, that the microstructured surface can achieve “adhesive properties by varying the parameters of the microstructure features” (emphasis added); which is the same concept taught by Karp.
Regarding claims 4 and 15, Karp discloses the microstructured surface of claims 1 and 12, wherein the substrate (22) is flat and the plurality of first set of microstructure features (24) are disposed about the flat substrate (22) in a uniformly spaced square array, illustrated in Figures 1 and 4 ([0098], Lines 10-11).
Regarding claim 6, Karp discloses the microstructured surface of claim 1, and though it is not specifically disclosed that the widths, of the plurality of first set of microstructure features, varies periodically across the substrate, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It is to be noted that Karp discloses the first set of microstructure features/protrusions (24) can have a variety of shapes/sizes and dimensions, in any combinations thereof, depending on the intended use of the device/application, such as desired degree of adhesiveness ([0095], Lines 1-2, Last 4 Lines & [0096], Last 4 Lines).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate size/dimensions for the first set of microstructure features, including having the widths vary periodically across the substrate, as claimed, based on the intended use of the device/desired degree of adhesiveness, as taught by Karp.  Furthermore, it is to be noted that it has been held that a change in size/dimension is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04). Additionally, it is also to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to the specific parameter of the widths, of the plurality of first set of microstructure features, varying periodically across the substrate, as opposed to having any other size/dimension.
 	Regarding claim 7, Karp discloses the microstructured surface of claim 1, and though it is not specifically disclosed that the plurality of first set of microstructure features have a shape/cross-sectional profile that varies periodically from circular to oval across the substrate, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It is to be noted that Karp discloses the first set of microstructure features/protrusions (24) can have a variety of shapes/sizes, in any combinations thereof, depending on the intended use of the device/application, such as desired degree of adhesiveness ([0095], Lines 1-2, Last 4 Lines).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate shapes/cross-sectional profiles, for the first set of microstructure features, including having the shape/cross-sectional profile vary periodically from circular to oval across the substrate, as claimed, based on the intended use of the device/desired degree of adhesiveness, as taught by Karp.  Furthermore, it is to be noted that it has been held that a change in shape/form is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04). Additionally, it is also to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to the specific parameter of the shape/cross-sectional profile, of the plurality of first set of microstructure features, varying periodically from circular to oval across the substrate, as opposed to having any other shape(s) and/or combinations thereof.
Regarding claims 22-24 and 28-30, Karp discloses the microstructured surface of claims 1 and 12, wherein the plurality of first and second sets of microstructure features (24/24a) are solid cylinders, illustrated in Figure 2B ([0095], Lines 1-2 and 4 & [0103], Lines 7-9).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Karp as applied to claim 1 above, and in view of Milbocker et al. (US PG Pub. 2017/0095242), hereinafter Milbocker.
Regarding claim 5, Karp discloses the microstructured surface of claim 1, but does not specifically disclose the substrate has a sinusoidal pattern with a height of between 50 to 500 microns; however, Karp does disclose the shape and size of the substrate can vary as a function of the intended use (Karp: [0094], Lines 1-2).
	However, Milbocker teaches microstructured surface comprising a substrate (408) having a sinusoidal pattern with a height of between 50 to 500 microns, illustrated in Figure 4 ([0046], Lines 15-16). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape/pattern and/or size/height for the substrate, of the microstructured surface of Karp, including having a sinusoidal shape/pattern with a size/height between 50 to 500 microns, as claimed, based on intended use/patient need, as taught by Karp.  Furthermore, it is to be noted that it has been held that a change in shape and/or size is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04). Additionally, it is also to be noted that neither the claims, nor the originally filed specification gave any reason/benefit for, or criticality to the specific parameter of the substrate having a sinusoidal pattern with a height between 50 to 500 microns, as opposed to any other shape/size.
Regarding claim 10, Karp discloses the microstructured surface of claim 1, but does not specifically disclose at least one of the plurality of first or second set of microstructure features includes a pitch that varies periodically across the substrate.
However, Milbocker teaches microstructured surface, wherein the pitch varies between microstructure features/hierarchical structures; a varying pitch produces a structure/surface that is more natural and also has a higher fractal dimension, thereby producing a surface with a greater utility when interacting with natural surfaces ([0046], Last 5 Lines & [0047], Lines 11-16).  
	In view of the teachings of Milbocker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for pitch of, at least one of the plurality of first or second set of microstructure features, of the microstructured surface of Karp, to vary periodically across the substrate, as claimed, thereby producing a structure/surface that is more natural and also has a higher fractal dimension, which allows for greater utility when interacting with natural surfaces.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are directed towards the combination of Karp in view of Bluecher, however, the new ground of rejection does not rely on the prior art of Bluecher anymore, instead rejecting the claims over the prior art of Karp.  As explained in detail above, Karp teaches a microstructured surface comprising a plurality of microstructure features arranged in/having a variety of different parameters, wherein the microstructured surface can achieve adhesive properties by varying the parameters of the microstructure features; which is the same device/concept taught by the current application at hand.  Thus, it would have been 
it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate size/dimensions and patterns for the plurality of first set of microstructure features includes a first portion, having at least three adjacent features progressively increasing in height, and a second portion, having at least three adjacent features progressively decreasing in height, wherein the combination of the first and second portions create a pyramidal microstructure, based on the intended use of the device/desired degree of adhesiveness, as taught by Karp; and it is to be noted that it has been held that a change in size/dimension is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774